REDIST ICT OF TEXAS
ED

 

 

IN THE UNITED STATES DISTRICT CO
FOR THE NORTHERN DISTRICT OF TE
DALLAS DIVISION

Case 3:20-cr-00187-E Document 29 Filed 09/17/20 Pal be

UNITED STATES OF AMERICA,

 

cal

Vv.

 

 

 

 

 

JUAN CARLOS ORELLANA (1),

GP I? WO? Gr WOR “Or? “Or

Defendant.

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

JUAN CARLOS ORELLANA (1), by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir.
1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) 1 of the Indictment
After cautioning and examining JUAN CARLOS ORELLANA (1) under oath concerning each of the subjects mentioned
in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged is supported
by an independent basis in fact containing each of the essential elements of such offense. I therefore recommend that the
plea of guilty be accepted, and that JUAN CARLOS ORELLANA (1) be adjudged guilty of 18 USC § 922(g)(5) and
924(a)(2) Possession of a Firearm by an Illegal Alien and have sentence imposed accordingly. After being found guilty of
the offense by the district judge,

Ww The defendant is currently in custody and should be ordered to remain in custody.

CO The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

ifreleased.
0 The Government does not oppose release.
0 The defendant has been compliant with the current conditions of release.

0 I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOo

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other GK or the C.. if released.

Date: 17th day of September, 2020.

 

D STATES Colt Hn
NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its

service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).
